Citation Nr: 0409962	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a left foot 
fracture.

3.  Entitlement to service connection for skin cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from October 
1958 to August 1969, and from December 1969 to May 1981.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, California.  
The Board remanded this case to the RO in February 2001 so that 
additional development of the evidence could be undertaken.

The veteran provided testimony via videoconference before a 
Veterans Law Judge in February 2000.  He was subsequently notified 
by letter in May 2003 that the Veterans Law Judge who conducted 
the February 2000 hearing was no longer employed by the Board, and 
that he had the right to have another hearing by a different 
Veterans Law Judge if he so desired.  The letter advised him that 
if he did not respond within 30 days the Board would assume he did 
not wish to have another hearing.  He did not respond to the May 
2003 letter. 

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  Regulations implementing the VCAA have now been published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case. 

The claims were initially denied, in the July 1998 rating 
decision, as not well grounded.  The VCAA eliminated the concept 
of a well-grounded claim. The claims were subsequently considered 
on the merits.  See January 2003 supplemental statement of the 
case (SSOC).  
Subsequent to the Board's February 2001 remand (which informed the 
veteran of the VCAA), a June 2001 letter advised the veteran of 
the evidence needed to establish service connection for his 
claimed disorders, and of his and VA's respective responsibilities 
in claims development.  A January 2003 SSOC outlined pertinent 
VCAA provisions.

While the June 2001 letter advised the veteran to respond in 60 
days, it went on to inform him that evidence submitted within a 
year would be considered.  At any rate, everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be codified 
at 38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.  In one form or another the veteran has now received 
all required notice, and has had more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the VCAA 
notice here did not precede the decision on appeal, such notice 
obviously could not have been given prior to enactment of the 
VCAA.  Notice was provided prior to the RO's last adjudication and 
recertification of the case to the Board.  As to notice content, 
VA's General Counsel has held that the requirement of the Court 
language in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
requiring that VA request that the claimant provide any evidence 
in his or her possession that pertains to the claim was dicta, and 
not binding on VA.  VAOPGCPREC 1-2004 (Feb. 24, 2004).  Regardless 
the RO's asking the veteran to submit all treatment records (see 
June 2001 notice) had the same effect in this case as asking him 
to submit everything he has pertinent to the claim.  He has had 
ample opportunity to respond.  He is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained some 
additional service medical records which were noted by the Board 
in February 2001 to not have been of record at that time.  
However, the veteran has identified records which remain 
outstanding and may be pertinent to the matters at hand.  
Specifically, he informed VA in August 2001 that he was treated at 
the VA Medical Center (VAMC) in Los Angeles, California from 1988 
to 1994, and at the VAMC in Denver, Colorado from 1991 to 1996.  A 
VA Form 10-7131 dated in February 2002 shows that outpatient 
treatment records were sought from the Denver, Colorado VAMC for 
the period of June 1981 to January 1993.  While the January 2003 
SSOC indicates that the VAMC in Denver, Colorado had reported that 
no records of treatment afforded the veteran at that location were 
found, a comprehensive review of the record by the Board failed to 
disclose the such communication from the Denver, Colorado VAMC.  
[Of note, another VA Form 10-7131, dated in November 2001, shows 
that outpatient treatment records for June 1981 to January 1993 
were sought from VAMC  station "#888".  The VA Central Office 
Telephone Directory for April 2003 shows, at page 143, that "888" 
is the station number for the Fort Logan (Denver), Colorado 
national cemetary office.]  

The February 2001 remand noted that the RO should "request copies 
of all indicated records [named by the veteran] that have not been 
previously obtained by the RO and associate them with the claims 
folder."  This as noted above, has not been accomplished.  A 
remand confers, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist mandates that the case be REMANDED for the 
following:

1.  The RO should ask the veteran to identify all sources of 
treatment (including date and locations) he received for his 
claimed disorders.  This should include, but not be limited to, 
the VA treatment for skin cancer which the veteran claims he 
received beginning in September 1971.  The RO should obtain copies 
of pertinent records from all identified treatment sources.  The 
RO must specifically obtain the veteran's treatment records from 
the following medical facilities:  Los Angeles, California VAMC 
(dated from 1988 to 1994, and Denver, Colorado (dated from 1991 to 
1996).  The efforts to obtain these records must be documented in 
the claims folder, and, in the event any of the records sought do 
not exist or are irretrievably lost, it should be so certified.  

2.  Thereafter, only in the event that any medical records 
obtained pursuant to the request above tend to show a relationship 
between any of the claimed disorders and the veteran's  active 
service, the RO should arrange for the veteran to undergo an 
examination by an appropriate specialist to ascertain the likely 
etiology of such disorder(s).  The claims folder must be reviewed 
by the examiner in conjunction with the examination.  The examiner 
should opine whether the disorder (a low back disability, 
residuals of a left foot fracture, or skin cancer) is, at least as 
likely as not, related to the veteran's active service.  The 
examiner must explain the rationale for the opinion given.

3.  The RO should then re-adjudicate the claims.  If any remains 
denied, the RO should issue an appropriate supplemental SOC, and 
give the veteran the opportunity to respond.  The case should then 
be returned to the Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





